Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 1 of 48 PageID #: 1




      WILENTZ, GOLDMAN & SPITZER P.A.
      Attorneys at Law
      90 Woodbridge Center Drive
      Post Office Box 10
      Woodbridge, New Jersey 07095
      (732) 636-8000
      Attorneys for Defendant

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


                                              X

      JACOB KELLNER,                                Civil Action No.:
      PRESIDENT/CEO/I&L DISTRIBUTING,
      INC.,

                    Plaintiff,
                                                         NOTICE OF REMOVAL
                    v.

      BETTER BUSINESS BUREAU,

                    Defendant.

                                              X

              Defendant Better Business Bureau of New Jersey, Inc. ("BBB

      of NJ" and/or "Defendant") hereby files this Notice of Removal

      to remove this action from the Supreme Court of the State of New

      York, County of Kings to the United States District Court for

      the Eastern District of New York pursuant to 28 U.S.C. § 1332,

      and respectfully states as follows:

              1.    Plaintiff pro se Jacob Kellner ("Plaintiff") filed an

      action in the Supreme Court of the State of New York, County of

      Kings, by way of Complaint entitled Kellner v. Better Business



      #11736141.1
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 2 of 48 PageID #: 2



      Bureau, Index No. 1499/20. A copy of the Complaint is attached

      hereto as Exhibit A.

               2.   As alleged in his Complaint, Plaintiff is a citizen of

      New York:

                    is the President/CEO of Plaintiff, I&L
                    Distributing, Inc., d/b/a: seatingmind.com/
                    officechairsatwork.com, and is a citizen of
                    the United States, resident of the City of
                    New York, and State of New York, conducting
                    a retail distributing business with
                    principal business offices located at 5824-
                    58th Street, Brooklyn New York. [See Exh. A,


               3.    As the Plaintiff alleged in his initial Complaint,

      the then named defendant -- Better Business Bureau (the "BBB") -

      - "is a private non-profit organization whose self-described

      mission is to focus on advancing marketplace trust, consisting

      of 106 independently incorporated local 'BBB' organizations in

      the United States and Canada, coordinated under the

      International Association of Better Business Bureaus." Exh. A,

      Complaint, 1 3.

              4.    Accordingly, by Plaintiff's own allegations, Plaintiff

      understood and recognized that the BBB comprised of 106

      independently incorporated local BBBs. The BBB of NJ is one

      such independently incorporated local BBB.

              5.    Despite this fact, Plaintiff's initial Complaint did

      not specifically identify the BBB of NJ. Instead, the Complaint

      merely named the national BBB, generally, as the defendant, and

                                              2
      #11736141.1
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 3 of 48 PageID #: 3



      identified the BBB's address as 30 East 33rd Street, New York,

      New York 10016, which is actually the address for another

      separate and distinct independently incorporated local BBB, the

      Better Business Bureau of Metropolitan New York, Inc. ("BBB of

      Metro NY").

              6.    Accordingly, based upon the Complaint as pled and

      filed, the actual named defendant for determining diversity

      jurisdiction would be BBB of Metro NY.

              7.    Without ever inasmuch referencing or identifying the

      BBB of NJ in its Complaint, process was served on BBB of NJ on

      September 4, 2020. As set forth above, at the time of service,

      the Complaint attached as Exhibit A did not identify either the

      name or address of BBB of NJ. Given that the Complaint

      identified the defendant simply as the national BBB and provided

      the address for the BBB of Metro NY, diversity jurisdiction

      could not be established at that time.

              8.    Thereafter, BBB of NJ sought clarification and/or

      correction concerning Plaintiff's filing so as to confirm that

      it was intended to be the defendant in Plaintiff's action.

              9.    Ultimately, prior to the time by which BBB of NJ's

      response to Plaintiff's Complaint was due, by e-mail dated

      September 23, 2020, Plaintiff confirmed to BBB of NJ its

      intention to file an Amended Complaint so as to name BBB of NJ

      as the defendant. Attached hereto as Exhibit B is a copy of


                                              3
      #11736141.1
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 4 of 48 PageID #: 4



      Plaintiff's e-mail of September 23, 2020 and attached proposed

      Amended Complaint.      The Amended Complaint substituted the BBB of

      NJ as the defendant and changed the address so as to identify

      the BBB of NJ's corporate address, which is 1262 Whitehorse-

      Hamilton Square Road, Building A/Suite 202, Hamilton, New

      Jersey. See Exh. B.

              10. In addition to establishing BBB of NJ as the named

      defendant, and establishing it as a New Jersey entity,

      Plaintiff's Amended Complaint also identified its demand for

      damages as totaling several millions of dollars:

                    plaintiff demands a Money Judgment against
                    the defendant in the amount of Twenty
                    Million Dollars, for actual & compensatory
                    damages, and Twenty Million Dollars in
                    punitive damages, together with court costs,
                    and reasonable attorney fees, and a Further
                    Order enjoining the defendant from
                    maintaining unfair unjust consumer
                    complaints which should be directed towards
                    delivery carrier, together with a written
                    Notice of correction to be addressed to the
                    plaintiff notifying consumers of the unfair,
                    erroneous unfavorable business rating score
                    `raising question' and damaging the
                    plaintiff's hard earned Honest Business
                    Reputation. [See Exh. B, TT 46, 52
                    (emphasis added)]

              11. While Plaintiff has advised as recently as October 12,

      2020 that the proposed Amended Complaint has indeed been

      submitted for filing, Defendant has not been served with the

      Amended Complaint and cannot confirm whether the Amended

      Complaint has in fact been filed.


                                              4
      #11736141.1
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 5 of 48 PageID #: 5



               12. So as to not be prejudiced by the delay, and in order

      to timely proceed with removal, Defendant BBB of NJ is filing

      this Notice of Removal within thirty (30) days after it first

      received a copy of the Amended Complaint, by service or

      otherwise.

               13. No other process or pleadings beyond that which has

      been identified herein have been filed in this action, and no

      further proceedings have been had in this matter.

              14. Based upon the above, this case is removable to the

      United States District Court, pursuant to 28 U.S.C. § 1332, in

      that this Court has subject matter jurisdiction based upon

      diversity jurisdiction. Specifically, the plaintiff, Jacob

      Kellner ("Mr. Kellner" and/or "Plaintiff"), is a citizen of New

      York and is seeking damages in excess of $75,000.00 against the

      defendant, BBB of NJ, a citizen of New Jersey.

              15. Accordingly, this action pursuant to the Amended

      Complaint when filed shall establish diversity of jurisdiction

      between Plaintiff and defendant BBB of NJ.

              16.   Upon filing this Notice of Removal in the United

      States District Court for the Eastern District of New York,

      Defendant is also serving Plaintiff, and filing copies of this

      Notice of Removal with the Clerk of the Supreme Court of New

      York, County of Kings to effect removal of this action to the

      United States District Court pursuant to 28 U.S.C. § 1446(d).


                                              5
      #11736141.1
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 6 of 48 PageID #: 6



                     Wherefore, Defendant BBB of NJ prays that Kellner v.

      Better Business Bureau, Index No. 1499/20 be removed from said

      state court into this Court for trial and determination.

      DATED: October 14, 2020                WILENTZ, GOLDMAN & SPITZER P.A.
                                             Attorneys for Defendant


                                             By:      /s/ Robert L. Selvers
                                                      ROBERT L. SELVERS




                                              6
       #11736141.1
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 7 of 48 PageID #: 7




                            EXHIBIT A
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 8 of 48 PageID #: 8




    SUPREME COURT OF THE STATE OF NEW YORK
    COUNTY OF KINGS                                              SUMMONS

    JACOB KELLNER, PRESIDENT/CEO/                               Index # I yclyl
    I&L DISTRIBUTING Inc.,
                                                               DATE INDEX
                                                               PURCHASED
                                   Plaintiff(s),                   /    /2020
                -against-
    BETTER BUSINESSBUREAU, (BBB),


    Addressed To: DEFENDANT
    Better Business Bureau (BBB)
    30 E 33rd St,
    New York, NY 10016

    To the Person(s) Named as Defendant(s) Above:

    PLEASE TAKE NOTICE THAT YOU ARE HEREBY SUMMONED to
    answer the complaint of the Plaintiff(s) herein and to serve a copy of your
    answer on the Plaintiff(s) at the address indicated below within 20 days after
    the service of this Summons (not counting the day of service itself), or within
    30 days after service is complete if the summons is not delivered personally to
    you within the State of New York.

    YOU ARE HEREBY NOTIFIED THAT should you fail to answer, a
    judgment will be entered against you by default for the relief demanded in the
    complaint.

    VENUE IS DESINATED AS KINGS COUNTY AND PLAINTIFF RESIDES
    IN KINGS COUNTY

         Dated: May 20th, 2020
         JACOB KELLNER
         PLAINTIFF PRO SE'
         I&L Distributing, Inc
         5824 12th Ave.                                RECEIVED
         Brooklyn NY 11219                                  AUG 1,:1 2020
         Tel. No.:(347) 993-3796
                                                      KINGS COUNTY CLERK'S OFFICE
    Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 9 of 48 PageID #: 9

i



       I&L Distributing, Inc
       582412th Ave
       Brooklyn NY 11219

                    SUPREME COURT OF THE STATE OF NEW YORK
                               COUNTY OF KINGS

       JACOB KELLNER, President/CEO,                      Case No.:
          DISTRIBUTING, Inc.,

                                   Plaintiff,             Civil Action
                     •against-
       BETTER BUSINESS BUREAU, (BBB),
                                   Defendants.




                          VERIFIED COMPLAINT AND JURY TRIAL DEMAND


            There is no other civil action between these parties arising out of the same
            transaction or occurrence as alleged in this Complaint pending in this Honorable
            Court, nor has any such action been previously filed and dismissed or transferred
            after having been assigned to a Judge.


                NOW COMES, Jacob Kellner, the plaintiff pro se' in the above entitled
       matter, who herein files instant Civil Complaint against Defendant Better Business
       Bureau, at all times hereafter referred to as 'BBB', and in support thereof states
       and alleges as follows.
                                             THE PARTIES


             1. That the plaintiff, Jacob Kellner is the President/CEO of Plaintiff, I&L
       Distributing, Inc., d/b/a: seatingtnind.com/ officechairsatwork,com, and is a citizen
                                                 1/15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 10 of 48 PageID #: 10




    of the United States, resident of the City and State of New York, conducting a
    retail distributing business with principal business offices located at 5824- 58th
    Street, Brooklyn New York.


          2. That Plaintiff I&L Distributing, Inc., is a domestic corporation organized
    under the laws of the State of New York, conducting a retail/wholesale business
    operation, consisting in part of furniture.


          3. The Better Business Bureau (BBB), founded in 1912, is a private,
    nonprofit organization whose self-deseribed mission is to focus on advancing
    marketplace trust, consisting of 106 independently incorporated local 'BBB'
    organizations in the United States and Canada, coordinated under the
    International Association of Better Business Bureaus.


          4. The Defendant, Better Business Bureau, or BBB, is a non-profit
    corporation that uses an Accredited Businesses system to assign rankings to
    businesses, charities and non-profit organizations. The defendant BBB stores data
    about companies interaction with consumers.


                                JURISDICTION & VENUE

          5. That, jurisdiction lies in this Honorable Court, where the plaintiff(s)

    conduct business and maintain a principal office within the Court's Judicial

    District and venue lies before this Honorable Court, pursuant to CVP § 503, where

                                             2/15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 11 of 48 PageID #: 11




     the events complained of took place against the plaintiff corporation and its

     subsidiaries (seatingmind.com/ officechairsatwork.com) conducting business

     within this Judicial District.



                   FACTS RELATED TO ALL CAUSES OF ACTION


           6. That defendant 'BBB' is a private, nonprofit organization who's self-
     described mission is to focus on advancing marketplace trust.


           7. That defendant 'BBB' is primarily funded by membership dues and
     fees paid by business organizations who become dues paying accredited members.


           8. That the defendant 'BBB' collects and store alleged consumer
     complaints in their internal data bank systems.


           9. That the plaintiff is not a dues paying member of the defendant
     `BBB', and as a non-member of the defendant organization is treated differently
     than due paying Business organizations.


           10. That the new BBB rating system relies on an `A+' through 'Li" letter-
     grade scale. The grades represent BBB's degree of confidence that the business is
     operating in a trustworthy manner and will make a good faith effort to resolve any
     customer concerns filed with the BBB.
                                             3/15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 12 of 48 PageID #: 12




            H. That the defendant 'BBB' scoring system discriminates against non-
     member business organizations like the plaintiff, who do not pay regular annual

     dues, helping to finance the defendant 'BBB' operation.


           12. That the BBB ratings are based on information in BBB files with

     respect to the following factors:

          1. Business's complaint history with BBB.
     The BBB rating takes into account the following information with respect to closed
     complaints that relate to a business's marketplace activities:

  • Number of complaints flied with BBB against the business.
  • The size of the business.
  • If complaints have been filed, whether in BBB's opinion the business
    appropriately responded to them.
    If complaints have been filed, whether in BBB's opinion the business resolved the{
    complaints in a timely manner to the customer's satisfaction.
  • If complaints have been filed, whether in BBB's opinion the business made a
    good faith effort to resolve complaints, even if the customer was not satisfied
    with the resolution.
    If complaints have been filed, whether in BBB's opinion the business failed to
    resolve the underlying cause(s) of a pattern of complaints.
  • The age of resolved complaints. Older resolved complaints have less of an
    impact on the rating than newer complaints.



           13. BBB analysis of a business's complaint history generally takes into

     account the business's size if BBB has reliable information to establish its size. If

     BBB cannot reliably determine business size, it will consider the business to fall

     within BBB's smallest size category.



                                              4/15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 13 of 48 PageID #: 13




      2.Type of business.

            14,   A business's BBB rating is lowered if, in BBB's opinion, the business

      is a type of business that raises marketplace concerns or is believed to operate in

      violation of the law.


      3. Time in business.


            15. A business's BBB rating is based, in part, on the length of time the

      business has been operating. If BBB is unable to obtain, from the business or from

      other sources, information about time in business that BBB deems reliable, BBB

      will consider business to have started at the time BBB opened its file on the

      business.

      4. Transparent Business Practices.


            16. A business's BBB rating is lowered if BBB determines that the

      business is not being transparent about its marketplace conduct. This includes

      situations where:
  •   A business does not provide complete Information about products and services
      offered, andior ownership.
  •   A business uses false addresses or an address cannot be determined.




                                              5/15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 14 of 48 PageID #: 14




      5. Failure to honor commitments to BBB.


             17.   A business's BBB rating is lowered if a business does not honor its


      commitments to BBB, Including commitments to abide by a mediation settlement or an


      arbitration award.


      6.. Licensing and government actions known to BBB.


             18.   A business's BBB rating is lowered when BBB has knowledge of the


      following:

      Failure of the business to have required competency licensing (i.e., licensing that
      requires a competency assessment or can be taken away based on misconduct
      by business).
  •   Finalized government actions against the business that relate to its marketplace
      activities and, in BBB's opinion, raise questions about the business's ethics or its
      reliability in providing products/services. Government action deductions consider
      several factors including how the case is finalized as well as the amount of
      restitution, penalties or fines imposed against the business. However, older
      government actions have less of an impact than newer government actions of the
      same type.

      BBB routinely checks required competency licensing and government actions
      before a business is accredited by BBB. BBB does not routinely check required
      competency licensing and government actions for businesses that do not seek
      BBB accreditation, although In some cases BBB learns of these matters through
      its marketplace research.

      7. Advertising issues known to BBB.


            19.    A business's BBB rating is lowered when the business does not, in BBB's


      opinion, appropriately respond to BBB advertising challenges that relate to:

  •   Misuse of the BBB name or BBB marks; or
  •   Questions about the truthfulness, accuracy or substantiation of advertising

                                                6/15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 15 of 48 PageID #: 15




        •   claims or compliance with the BBB Code of Advertising. Advertising issues
            may be rated as major, moderate or minor, and the rating deduction varies
            accordingly.

     BBB advertising challenges are made at BBB's discretion when it receives
     complaints from consumers or competitors about advertising or when BBB
     identifies questionable advertising through its monitoring of local media.


            20. That the defendant 'BBB' exercises an 'arbitrary and capricious'
     practice of publishing negative reviews on their website, which represent a very
     small percentage of actual products sold to customers, to form a basis for overall
     negative review by the 'BBB'.


            21. That the defendant 'BBB' maintains an 'arbitrary and capricious'
    scoring system aimed at forcing businesses into becoming accredited members of
     their organization, or face continuous scrutiny aimed at 'defaming, slandering
     and libeling' the targeted business organization's good reputation' among the ,
     business community and potential consumers alike.


            22.   That the defendant 'BBB' publishes or causes to be published false
    statements purporting to be fact, about the plaintiffs business organizations
    (d/b/a:/ OfficeChairsatWork.corn/ Seatingminds.com), on defendant 'BBB'
    website and others areas of the interne (google).


            23.   That the defendant 'BBB' , discounts positive reviews or resolved
    customer issues, through plaintiff customer care services, and relies on a
    shear fraction of plaintiff actual annual sales and delivery of products, which are
     never complained about by any consumer.
                                             7/15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 16 of 48 PageID #: 16




           24,    That plaintiff's sell more than Ten Million Dollars in product line
    annually, delivering a choice of more than 300 products, requiring more than
    twenty thousand product shipments annually.


           25.    That many of the consumer complaints maintained and advertised by
    the defendant 'BBB', are related to shipment, where plaintiff spends more than a
    million dollars a year in shipping costs, and is not responsible for failure in
    timeliness of delivery, because it is controlled completely by the carrier,
    and many of the unfavorable reviews posted by the 'BBB' on their website
    concerning delays in delivery and product damage in transit are misplaced
    against the plaintiff, as it is beyond their control, and such complaints
    should be attributed to the shipping/delivery service, (FedEx), who is treated more
    favorably by defendant as carrier is dues paying accredited member of the 'BBB'.


           26. That the defendant 'BBB', releases the erroneous reviews across the
    internet, to tens of thousands potential customers, causing the plaintiff to suffer
    damage to their good business reputation, and loss of potential sales revenue in
    unfairly discouraging new customer purchases, and compromising market place
    trust in the plaintiffs'


           27.    That defendant 'BBB' is negligent in the collection, investigation,
    publishing and distribution of review, on their internet website and other areas of
    the Internet (google).



                                             8/15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 17 of 48 PageID #: 17




        28.    That defendant owes the plaintiff's special care in making allegations
  against the plaintiff which can and does cause harm to plaintiff's hard earned
  `good' business reputation.


         29.   That defendant 'BBB' fails to make full and thorough investigation
  into alleged complaints and or to follow-up on the status of the complaint and
  accurately report updates when consumer complaint is resolved by plaintiff
  customer care services.


        30,    That defendant 'BBB' has a duty to report accurate information
  involving customer complaints and reviews, and 'Breached' that duty as it relates
  to plaintiff business organizations, failing to maintain updated reports from
  consumers and remove any negative consumer reports when and if alleged
  consumer complaint is resolved, abandoned, or actually concerning delayed
  delivery, or product damaged in transit by the delivery carrier.


        31.    That defendant 'BBB' erroneously post-consumer late delivery
  Concerns, and product damage caused in transit against the plaintiff, when in fact
  plaintiff provides independent ground or air service delivery from third party
  responsible for timely delivery and product damage in transit (FedEx), as selected
  by the consumer,


        32.    That the untimely delivery consumer review which charge late
  delivery or damage to packaging should be made against the transporting service
                                          9/15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 18 of 48 PageID #: 18




  (FedEx), but intentionally are not as FedEx carrier is a dues paying accredited
  member of the defendant 'BBB' and is highly rated by the plaintiff with an
  erroneous 'A-plus' rating.


         33. That the negligent classification and rating system as arbitrarily&
  capriciously administered by the defendant, has caused the plaintiff to suffer
  significant financial harm, since they are widely reviewed by potential customers,
  who do not place orders with plaintiff caused by erroneous negative defendant
  `BBB' reviews.


         34. That TUT FOR', the defendants erroneous negative reviews the
  plaintiff's sales volume would be significantly increased.


        35. That 'BUT FOR' the defendants erroneous, arbitrary and
  capricious investigations, consumer review process and proper classification of
  consumers actual complaint, the plaintiff would maintain their hard earned 'good
  business' reputation, unimpaired by unfair, unjust criticism by consumers
  actually complaining about the delivery carrier, who consumer selected and not the
  plaintiff business.


         36. That the defendant 'BBB' makes and publishes numerous False,
  Statements, purporting them to be fact, on defendant internet website, and other
  areas of the internet, (google) unfairly, unjustly, arbitrarily, and capriciously
  defaming the plaintiff business.
                                         10/15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 19 of 48 PageID #: 19




        37.    That defendants knew or should have known that consumer
  negative reviews concerning delayed delivery, or packing/product damage were
  actually against the delivery carrier (FedEx) who is a dues paying accredited
  member of defendant 'BBB' organization, and plaintiff is not, so the defendant
  intentionally misclassified the consumer complaint against the plaintiff as a non-
  dues paying accredited member of defendant 'BBB'.


        38. That the defendant 'BBB' rating system relies on an A+ through F
  letter-grade scale. The grades represent BBB's degree of confidence that
  the business is operating in a trustworthy manner and will make a good faith effort
  to resolve any customer concerns filed with the BBB, and plaintiff's actual A-plus
  rating is downgraded by the defendant 'BBB', simply because plaintiff is not a
  dues paying accredited member of defendant 'BBB', organization.


        39.   That the plaintiff business organization has never been the target of a
  legitimate consumer complaint opened by any of the official consumer complaint
  bureaus (Federal Trade Commission/FTC), local state or federal, and the defendant
  is a self-proclaimed policeman over consumer rights, which is engaged in a
  pattern and practice, of coercing legitimate business organizations like the
  plaintiff's into becoming dues paying accredited members of defendant non-profit,
  consumer-police organization.


        40. That 'BUT FOR' the defendant's pattern and practice of conduct
  aimed at defaming plaintiff business organization, the plaintiff sales volume
                                         11/15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 20 of 48 PageID #: 20




    would be significantly higher, had plaintiff not suffered harm, from defendant
    `BBB', unlawful/unconscionable business practices aimed solely at 'feathering
    their own nest', and not protecting consumers rights at all.


                                FIRST CAUSE OF ACTION
                                     DEFAMATION

          41. That here plaintiff incorporates by reference all facts, allegations and

    averments as set forth more fully above in paragraphs 1-40, as though fully set

    forth herein, and further states and alleges in support of First Cause of Action as

    follows:

          42. That defendants erroneous, unfair, misclassified classifications of
    negative consumer reviews as published to defendant internet website, widely
    available to millions of consumers across the internet have deprived plaintiff from
    achieving their full sales potential.


          43. That defendants engaged in a pattern & practice to publish erroneous
    customer reviews across the internet, through defendant website, and other internet
    resources (google) wrongfully, intentionally and maliciously, defaming the
    plaintiff's hard-earned good business reputation, causing plaintiff to suffer harm to
    plaintiff's total sales volume, when potential consumers read the fictitious reviews
    wrongfully targeting the plaintiff business organization, rather then just targeting
    the delivery carrier (FedEx) for damage caused by shipping carrier in transit, and
    delayed delivery which is the responsibility of the delivery carrier (who consumer
                                            12/15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 21 of 48 PageID #: 21




  selected) and not the plaintiff business.


            42, That the defendant acted with evil motive and intent, in disparaging
  and defaming the plaintiff business, which is not an accredited dues paying
  member of defendant self-appointed consumer police organization, as opposed to
  the delivery carrier (FedEx) who is a dues paying member of defendant
  organizations, with an erroneous 'A-plus' rating by the defendant.


         44. That the defendant conduct is outrageous, and malicious in
  promoting discriminatory practices against non-accredited dues paying business
  organizations like the plaintiff.


        45. That the defendant's animus against the plaintiff business
  organization, is willful or wanton deliberate disregard for plaintiff's 'good
  business' reputation.


        46. WHEREFORE, plaintiff demands a Money Judgment against the
           defendant in the amount of Twenty Million Dollars, for actual &
           compensatory damages, and Twenty Million Dollars in punitive
           damages, together with court costs, and reasonable attorney fees, and a
           Further Order enjoining the defendant from maintaining unfair unjust
           consumer complaints which should be directed towards delivery carrier,
           together with a written Notice of correction to be addressed to the
           plaintiff notifying consumers of the unfair, erroneous unfavorable
           business rating score 'raising question' and damaging the plaintiff's hard
           earned Honest Business Reputation.
                                          13/15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 22 of 48 PageID #: 22




                           SECOND CAUSE OF ACTION
                                    NEGLIGENCE


         47. That here plaintiff incorporates by reference all facts, allegations and

   averments as set forth more fully above in paragraphs 1-47, as though fully set

   forth herein, and further states and alleges in support of Second Cause of Action

  as follows:

         48. That defendant as a self-proclaimed consumer-police organization,
  established to protect consumer rights, owed the plaintiff a 'Duty', to carefully
  review and classify consumer complaints without regard to the business
  organization status as either an accredited dues paying member, or non-accredited
  dues paying member, and defendant 'Breached' their duty of care, when they
  erroneously targeted the plaintiff business organization for goods damaged in
  delivery, or delayed delivery, caused by a third-party delivery service (FedEx), as
  selected by the consumer.


         49. That defendant's unconscionable business practices, are deliberate,
  and maliciously aimed at targeting the plaintiff, who is a non-dues paying
  accredited business entity.


         50. That defendant animus towards the plaintiff is willful and wanton,
  aimed at erroneously targeting the plaintiff business organization, while protecting I
  the business reputation of the delivery carrier (FedEx), who is rightfully            1
                                                                                        i
                                          14/15                                          i
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 23 of 48 PageID #: 23




     responsible for damages to good caused in transit and delayed delivery, however
     shielded by the defendants because the delivery carrier is an accredited dues
     paying member of the defendant self-proclaimed police of consumer
     rights, with an erroneous 'A-plus rating', as erroneously scored by the defendant.


           51. That defendant 'Breached' their duty of care to properly and
    adequately screen all negative reviews and defendants were negligent in
    performance of their duty owed the plaintiff, resulting in harm to the plaintiff s
     `good business reputation', and a loss of potential sales.


           52. WHEREFORE, plaintiff demands a Money Judgment against the
              defendant in the amount of Twenty Million Dollars, for actual &
              compensatory damages, and Twenty Million Dollars in punitive
              damages, together with court costs, and reasonable attorney fees, and a
              Further Order enjoining the defendant from maintaining unfair unjust
              consumer complaints which should be directed towards delivery carrier,
              together with a written Notice of correction to be addressed to the
             plaintiff notifying consumers of the unfair, erroneous unfavorable
              business rating score 'raising question' and damaging the plaintiffs hard
             earned Honest Business Reputation.




                /
    Jacob Kellnerl
    Plaintiff pro se'


    Dated: May 20th, 2020
                                           15/15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 24 of 48 PageID #: 24




                                    VERIFICATION


            That I Jacob Kellner, President/CEO, of plaintiff 181 Distributing Inc.,
     also d/b/a/: seatingmind.com/ officechairsatwork.corn, do hereby state,
     declare, and verify, that all the facts and averments as set forth more fully
     in my complaint are true and correct to the Best of my Knowledge and
     belief and as to those facts or averments based upon information and
     belief, I believe them to be true and correct.
     I understand that any knowing, willful false statement could subject me to
     the pains and penalties of perjury.


             tiA
     Jacob Kellner,
     President/CEO



       otary


     Dated:           / 17 /2020
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 25 of 48 PageID #: 25




                             EXHIBIT B
     Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 26 of 48 PageID #: 26


Rodriguez, Anita

From:                               jacob@seatingmind.com
Sent:                               Wednesday, September 23, 2020 12:06 PM
To:                                 Selvers, Robert L.
Cc:                                 'Melissa Companick'
Subject:                            RE: BBB BEHAVIOR WITH SEATINGMIND
Attachments:                        JACOB BBB (2).docx

Importance:                         High



see attached



Thank you
Jacob Kellner
877-778-7796


SEATINGLJ MIND

From: Selvers, Robert L. <rselvers@wilentz.com>
Sent: Monday, September 21, 2020 12:07 PM
To: 'jacob@seatingmind.com' <jacob@seatingmind.com >
Cc: 'Melissa Companick' <mcompanick@newjersey.bbb.org>
Subject: RE: BBB BEHAVIOR WITH SEATINGMIND

Mr. Kellner,

I am confused by your e-mail. You acknowledge that your claims are against the Better Business Bureau of New Jersey,
but your Complaint, as it is presently filed, does not precisely name my client as the appropriate defendant (the Better
Business Bureau, generally, is the listed defendant) nor does it provide for my client's appropriate address. By failing to
correct this deficiency, my client may move to seek dismissal of the Complaint on procedural grounds for failure to
properly identify it as the defendant. So that I may better understand, what is the basis for refusing to correct the
deficiency in the pleading?

In terms of the time to respond to the Complaint, I appreciate your extension. By my client's records, she was properly
served with the Complaint by a process server on September 4, 2020. Is this the date that you have for which service of
process was effectuated?

Thank you.

Regards,

Robert L. Selvers I Counsel

WILENTZ
—ATTORNEYS AT LAW—
Wilentz, Goldman & Spitzer, P.A.
90 Woodbridge Center Drive, Suite 900

                                                             1
     Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 27 of 48 PageID #: 27
Woodbridge, New Jersey 07095
T: 732.726,74771 F: 732.726.6642
rselversAwilentz.com I www.wilentz.com
LinkedIn I Add My Mobile Business Card




From: jacobPseatingmind.com [mailto:jacob©seatingmind.com]
Sent: Friday, September 11, 2020 10:56 AM
To: Selvers, Robert L.
Cc: 'Melissa Companick'
Subject: RE: BBB BEHAVIOR WITH SEATINGMIND


Having reviewed our complaint we see No need to file an Amended Complaint simply for a
change in address.
Naturally you can request the change in your answer and we have Noted it.
That in light of the delay we consent to extention of time to file your answer until
September 30th 2020 by 5pm.




Respectfully,
Jacob Kellner

On September 8, 2020 2:53:00 PM lacob@seatindmind.com> wrote:

We are filing a amended complaint and will email u the copy of it



Thanks for your email



Thank you
Jacob Kellner
877-778-7796


SEATING1 MIND
From: Selvers, Robert L. <rselversPwilentz.com >
Sent: Tuesday, September 8, 2020 7:07 AM
To: ljacob@seatingmind.com ' <iacob@seatingmind.com >
Cc: 'Melissa Companick' <mcompanick@newiersey.bbb.org>
Subject: RE: BBB BEHAVIOR WITH SEATINGMIND

Good morning Mr. Keller,

I am following up on my e-mail below. Please let me know if you would like for me to arrange a conference call to
discuss.

                                                          2
     Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 28 of 48 PageID #: 28

Thank you.

Regards,

Robert L. Selvers I Counsel

WILENTZ
—ATTORNEYS AT LAW—
Wilentz, Goldman & Spitzer, P.A.
90 Woodbridge Center Drive, Suite 900
Woodbridge, New Jersey 07095
T: 732.726.7477 I F: 732.726.6642
rselyers(imilentz.com I www.wilentz.com
LinkedIn I Add My Mobile Business Card




From: Selvers, Robert L.
Sent: Wednesday, September 2, 2020 12:10 PM
To: 'jacob@seatingmind.com'
Cc: 'Melissa Companick'
Subject: RE: BBB BEHAVIOR WITH SEATINGMIND

Good afternoon Mr. Keller,

As you may recall, this firm represents the BBB of NJ. We are in receipt of the Complaint that you filed. In your
Complaint, you identified the BBB of NJ's address as 30 East 33rd Street, NY, NY. The BBB of NJ's address is actually
1262 Whitehorse-Hamilton Square Road, Building A, Suite 202, Hamilton, NJ 08690. They do not have a NY
address. Unless you have a reason for maintaining the incorrectly identified NY address, I would request that you
Amend the Complaint to provide for BBB of NJ's correct address. I will be happy to accept service of the Amended
Complaint via e-mail.

If you would like to discuss any of the above, I am happy to arrange for a conference call with you. Please let me know.

Regards,

Robert L. Selvers I Counsel

WILENTZ
—ATTORNEYS AT LAW—
Wilentz, Goldman & Spitzer, P.A.
90 Woodbridge Center Drive, Suite 900
Woodbridge, New Jersey 07095
T: 732.726.7477 I F: 732.726.6642
rselvers(r-4wilentz.com I www.wilentz.com
LinkedIn I Add My Mobile Business Card




From: jacob(aseatingmind.com [mailto:jacob@seatingmind.com]
Sent: Monday, August 24, 2020 1:04 PM
To: Selvers, Robert L.; 'Melissa Companick'


                                                           3
     Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 29 of 48 PageID #: 29
 Cc: 'Melanie Brown'; 'Stephanie W.'
 Subject: RE: BBB BEHAVIOR WITH SEATINGMIND




 See attached



 Also sent via USPS

 USPS 9114-9023-0722-4641-2309-36




 Thank you
 Jacob Kellner
 877-778-7796


 SEATING MIND

 This e-mail contains information that is privileged and confidential and subject to legal restrictions and penalties
 regarding its unauthorized disclosure or other use. If you are not the intended recipient of this message you are
 prohibited from copying, distributing or otherwise using this information. If you have received this e-mail in error, please
 notify us immediately by return e-mail and delete this e-mail and all attachments from your system. Thank you.

 The content of any e-mail sent to or received by Wilentz, Goldman & Spitzer, P.A. or any of its attorneys will not create
 an attorney-client relationship and shall not be binding on this law firm or its client(s) unless an undertaking of attorney
 client representation has been signed and delivered by a duly authorized representative of the firm. No e-mail
 transmission by the sender of this e-mail will constitute an "electronic signature" unless the person sending the email
 expressly states that this e-mail constitutes an electronic signature or the document on which a handwritten signature
 appears specifically states that it may be delivered via electronic or e-mail transmittal.




 This email has been scanned for email related threats and delivered safely by Mimecast.
 For more information please visit http://www.mimecast.com




This e-mail contains information that is privileged and confidential and subject to legal restrictions and
penalties regarding its unauthorized disclosure or other use. If you are not the intended recipient of this message
you are prohibited from copying, distributing or otherwise using this information. If you have received this e-
mail in error, please notify us immediately by return e-mail and delete this e-mail and all attachments from your
system. Thank you.

                                                               4
     Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 30 of 48 PageID #: 30
The content of any e-mail sent to or received by Wilentz, Goldman & Spitzer, P.A. or any of its attorneys will
not create an attorney-client relationship and shall not be binding on this law firm or its client(s) unless an
undertaking of attorney client representation has been signed and delivered by a duly authorized representative
of the firm. No e-mail transmission by the sender of this e-mail will constitute an "electronic signature" unless
the person sending the email expressly states that this e-mail constitutes an electronic signature or the document
on which a handwritten signature appears specifically states that it may be delivered via electronic or e-mail
transmittal.




This email has been scanned for email related threats and delivered safely by Mimecast.
For more information please visit http://www.mimecast.corn




                                                           5
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 31 of 48 PageID #: 31



  SUPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF KINGS                                            SUMMONS

  JACOB KELLNER, PRESIDENT/CEO/                             Index #
  I&L DISTRIBUTING Inc.,
                                                           DATE INDEX
                                                           PURCHASED
                                Plaintiff(s),                  /    /2020
                   -against-

  BETTER BUSINESS BUREAU
  OF NEW JERSEY, INC. ,

                               Defendant.


 Addressed To: DEFENDANT
 Better Business Bureau of New Jersey
 1262 Whitehorse-Hamilton Square Road
 Building A/ Suite 202
 Hamilton New Jersey, 08690


 To the Person(s) Named as Defendant(s) Above:

       PLEASE TAKE NOTICE THAT YOU ARE HEREBY SUMMONED
 to answer the complaint of the Plaintiff(s) herein and to serve a copy of your
 answer on the Plaintiff(s) at the address indicated below within 20 days after
 the service of this Summons (not counting the day of service itself), or within
 30 days after service is complete if the summons is not delivered personally to
 you within the State of New York.

 YOU ARE HEREBY NOTIFIED THAT should you fail to answer, a
 judgment will be entered against you by default for the relief demanded in the
 complaint.
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 32 of 48 PageID #: 32



  VENUE IS DESINATED AS KINGS COUNTY AND PLAINTIFF RESIDES
  AND HAS MAIN OFFICE IN KINGS COUNTY

  JACOB KELLNER
  PLAINTIFF PRO SE'
  I&L Distributing, Inc
  5824 12th Ave.
  Brooklyn NY 11219
  Tel. No.:(347) 993-3796
  I&L Distributing, Inc
  5824 12th Ave
  Brooklyn NY 11219
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 33 of 48 PageID #: 33



                SUPREME COURT OF THE STATE OF NEW YORK
                           COUNTY OF KINGS

 JACOB KELLNER, President/CEO,                       Case No.:
  I&L DISTRIBUTING, Inc.,

                              Plaintiff,             Civil Action

                 -against-

 BETTER BUSINESS BUREAU
 OF NEW JERSEY, Inc.,

                              Defendants.




                      VERIFIED COMPLAINT AND JURY TRIAL DEMAND


       There is no other civil action between these parties arising out of the same
       transaction or occurrence as alleged in this Complaint pending in this Honorable
       Court, nor has any such action been previously filed and dismissed or transferred
       after having been assigned to a Judge.



            NOW COMES, Jacob Kellner, the plaintiff pro se' in the above entitled
 matter, who herein files instant Civil Complaint against Defendant Better Business
 Bureau of New Jersey, Inc., at all times hereafter referred to as 'BBB', and in
 support thereof states and alleges as follows.


                                       THE PARTIES


         1. That the plaintiff, Jacob Kellner is the President/CEO of Plaintiff, I&L
  Distributing, Inc., d/b/a: seatingmind.com/ officechairsatwork.com, and is a citizen
                                                1
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 34 of 48 PageID #: 34



  of the United States, resident of the City of New York, and State of New York,
  conducting a retail distributing business with principal business offices located at
  5824- 58th Street, Brooklyn New York.


        2. That Plaintiff I&L Distributing, Inc., is a domestic corporation organized
  under the laws of the State of New York, conducting a retail/wholesale business
  operation, consisting in part of furniture.


        3. The Better Business Bureau of New Jersey, Inc., (BBB), founded in
  1912, is a private, nonprofit organization whose self-described mission is to focus
 on advancing marketplace trust, consisting of 106 independently incorporated local
  `BBB' organizations in the United States and Canada, coordinated under the
 International Association of Better Business Bureaus.


        4. The Defendant, Better Business Bureau of New Jersey, aka: BBB, is a
 non-profit corporation that uses an Accredited Businesses system to assign
 rankings to businesses, charities and non-profit organizations. The defendant BBB
 stores data about companies' interaction with consumers.


                              JURISDICTION & VENUE

        5. That, jurisdiction lies in this Honorable Court, where the plaintiff(s)

 conduct business and maintain a principal office within the Court's Judicial

 District and venue lies before this Honorable Court, pursuant to CVP § 503, where

                                                2
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 35 of 48 PageID #: 35



  the events complained of took place against the plaintiff corporation and its

  subsidiaries (seatingmind.com/ officechairsatwork.com) conducting business

  within this Judicial District.



                FACTS RELATED TO ALL CAUSES OF ACTION


        6. That defendant 'BBB' is a private, nonprofit organization who's self-
 described mission is to focus on advancing marketplace trust.


        7. That defendant 'BBB' is primarily funded by membership dues and
  fees paid by business organizations who become dues paying accredited members.


        8. That the defendant 'BBB' collects and store alleged consumer
 complaints in their internal data bank systems.


        9. That the plaintiff is not a dues paying member of the defendant
  `BBB', and as a non-member of the defendant organization is treated differently
 than due paying Business organizations.


        10. That the new BBB rating system relies on an `A+' through 'F' letter-
 grade scale. The grades represent BBB's degree of confidence that the business is
 operating in a trustworthy manner and will make a good faith effort to resolve any
 customer concerns filed with the BBB.
                                           3
 Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 36 of 48 PageID #: 36



          11. That the defendant 'BBB' scoring system discriminates against non-
    member business organizations like the plaintiff, who do not pay regular annual
    dues, helping to finance the defendant 'BBB' operation.


           12. That the BBB ratings are based on information in BBB files with

    respect to the following factors:

         1. Business's complaint history with BBB.
    The BBB rating takes into account the following information with respect to closed
    complaints that relate to a business's marketplace activities:

• Number of complaints filed with BBB against the business.
• The size of the business.
• If complaints have been filed, whether in BBB's opinion the business
  appropriately responded to them.
• If complaints have been filed, whether in BBB's opinion the business resolved the
  complaints in a timely manner to the customer's satisfaction.
• If complaints have been filed, whether in BBB's opinion the business made a
  good faith effort to resolve complaints, even if the customer was not satisfied
  with the resolution.
• If complaints have been filed, whether in BBB's opinion the business failed to
  resolve the underlying cause(s) of a pattern of complaints.
• The age of resolved complaints. Older resolved complaints have less of an
  impact on the rating than newer complaints.



          13. BBB analysis of a business's complaint history generally takes into

    account the business's size if BBB has reliable information to establish its size. If

    BBB cannot reliably determine business size, it will consider the business to fall

    within BBB's smallest size category.

    2.Type of business.

          14. A business's BBB rating is lowered if, in BBB's opinion, the business
                                           4
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 37 of 48 PageID #: 37



    is a type of business that raises marketplace concerns or is believed to operate in

    violation of the law.


    3. Time in business.


          15. A business's BBB rating is based, in part, on the length of time the


    business has been operating. If BBB is unable to obtain, from the business or from


    other sources, information about time in business that BBB deems reliable, BBB


    will consider business to have started at the time BBB opened its file on the


    business.

    4. Transparent Business Practices.


          16.   A business's BBB rating is lowered if BBB determines that the


    business is not being transparent about its marketplace conduct. This includes


    situations where:

•   A business does not provide complete information about products and services
    offered, and/or ownership.
•   A business uses false addresses or an address cannot be determined.


    5. Failure to honor commitments to BBB.


          17.   A business's BBB rating is lowered if a business does not honor its


                                              5
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 38 of 48 PageID #: 38



    commitments to BBB, including commitments to abide by a mediation settlement or an


    arbitration award.


    6. Licensing and government actions known to BBB.


           18.   A business's BBB rating is lowered when BBB has knowledge of the


    following:

•   Failure of the business to have required competency licensing (i.e., licensing that
    requires a competency assessment or can be taken away based on misconduct
    by business).
•   Finalized government actions against the business that relate to its marketplace
    activities and, in BBB's opinion, raise questions about the business's ethics or its
    reliability in providing products/services. Government action deductions consider
    several factors including how the case is finalized as well as the amount of
    restitution, penalties or fines imposed against the business. However, older
    government actions have less of an impact than newer government actions of the
    same type.

    BBB routinely checks required competency licensing and government actions
    before a business is accredited by BBB. BBB does not routinely check required
    competency licensing and government actions for businesses that do not seek
    BBB accreditation, although in some cases BBB learns of these matters through
    its marketplace research.

    7. Advertising issues known to BBB.


           19. A business's BBB rating is lowered when the business does not, in BBB's


    opinion, appropriately respond to BBB advertising challenges that relate to:

•   Misuse of the BBB name or BBB marks; or
•   Questions about the truthfulness, accuracy or substantiation of advertising

       •   claims or compliance with the BBB Code of Advertising. Advertising issues
           may be rated as major, moderate or minor, and the rating deduction varies
           accordingly.


                                               6
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 39 of 48 PageID #: 39



  BBB advertising challenges are made at BBB's discretion when it receives
  complaints from consumers or competitors about advertising or when BBB
  identifies questionable advertising through its monitoring of local media.


        20.   That the defendant 'BBB' exercises an 'arbitrary and capricious'
  practice of publishing negative reviews on their website, which represent a very
  small percentage of actual products sold to customers, to form a basis for overall
  negative review by the 'BBB'.


        21.   That the defendant 'BBB' maintains an 'arbitrary and capricious'
  scoring system aimed at forcing businesses into becoming accredited members of
  their organization, or face continuous scrutiny aimed at 'defaming, slandering
  and libeling' the targeted business organization's good reputation' among the
  business community and potential consumers alike.


        22.    That the defendant 'BBB' publishes or causes to be published false
  statements purporting to be fact, about the plaintiff's business organizations
  (d/b/a:/ OfficeChairsatWork.com/ Seatingminds.com), on defendant 'BBB'
  website and others areas of the internet (google).


        23.    That the defendant 'BBB' , discounts positive reviews or resolved
  customer issues, through plaintiff customer care services, and relies on a
  shear fraction of plaintiff actual annual sales and delivery of products, which are
  never complained about by any consumer.


        24.   That plaintiff's sell more than Ten Million Dollars in product line
                                            7
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 40 of 48 PageID #: 40



  annually, delivering a choice of more than 300 products, requiring more than
  twenty thousand product shipments annually.


         25.    That many of the consumer complaints maintained and advertised by
  the defendant 'BBB', are related to shipment, where plaintiff spends more than a
  million dollars a year in shipping costs, and is not responsible for failure in
  timeliness of delivery, because it is controlled completely by the carrier,
  and many of the unfavorable reviews posted by the 'BBB' on their website
  concerning delays in delivery and product damage in transit are misplaced
  against the plaintiff, as it is beyond their control, and such complaints
  should be attributed to the shipping/delivery service, (FedEx), who is treated more
  favorably by defendant as carrier is dues paying accredited member of the 'BBB'.


         26.   That the defendant 'BBB', releases the erroneous reviews across the
  internet, to tens of thousands potential customers, causing the plaintiff to suffer
  damage to their good business reputation, and loss of potential sales revenue in
  unfairly discouraging new customer purchases, and compromising market place
  trust in the plaintiffs'


         27.    That defendant 'BBB' is negligent in the collection, investigation,
  publishing and distribution of review, on their internet website and other areas of
 the internet (google).


         28.    That defendant owes the plaintiff's special care in making allegations
 against the plaintiff which can and does cause harm to plaintiff's hard earned
                                            8
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 41 of 48 PageID #: 41



  `good' business reputation.


        29.   That defendant 'BBB' fails to make full and thorough investigation


  into alleged complaints and or to follow-up on the status of the complaint and
  accurately report updates when consumer complaint is resolved by plaintiff
  customer care services.


        30.   That defendant 'BBB' has a duty to report accurate information
  involving customer complaints and reviews, and 'Breached' that duty as it relates
 to plaintiff business organizations, failing to maintain updated reports from
  consumers and remove any negative consumer reports when and if alleged
 consumer complaint is resolved, abandoned, or actually concerning delayed
 delivery, or product damaged in transit by the delivery carrier.


        31.   That defendant 'BBB' erroneously post-consumer late delivery
 Concerns, and product damage caused in transit against the plaintiff, when in fact
 plaintiff provides independent ground or air service delivery from third party
 responsible for timely delivery and product damage in transit (FedEx), as selected
 by the consumer.


        32.   That the untimely delivery consumer review which charge late
 delivery or damage to packaging should be made against the transporting service
 (FedEx), but intentionally are not as FedEx carrier is a dues paying accredited
                                           9
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 42 of 48 PageID #: 42



  member of the defendant 'BBB' and is highly rated by the plaintiff with an
  erroneous 'A-plus' rating.


         33.   That the negligent classification and rating system as arbitrarily&
  capriciously administered by the defendant, has caused the plaintiff to suffer
  significant financial harm, since they are widely reviewed by potential customers,
  who do not place orders with plaintiff caused by erroneous negative defendant
  `BBB' reviews.


        34.    That 'BUT FOR', the defendants erroneous negative reviews the
  plaintiff's sales volume would be significantly increased.


        35.    That 'BUT FOR' the defendants erroneous, arbitrary and
  capricious investigations, consumer review process and proper classification of
  consumers actual complaint, the plaintiff would maintain their hard earned 'good
  business' reputation, unimpaired by unfair, unjust criticism by consumers
  actually complaining about the delivery carrier, who consumer selected and not the
  plaintiff business.


        36.    That the defendant 'BBB' makes and publishes numerous False,
  Statements, purporting them to be fact, on defendant internet website, and other
  areas of the internet, (google) unfairly, unjustly, arbitrarily, and capriciously
  defaming the plaintiff business.


                                           10
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 43 of 48 PageID #: 43




        37.    That defendants knew or should have known that consumer
  negative reviews concerning delayed delivery, or packing/product damage were
  actually against the delivery carrier (FedEx) who is a dues paying accredited
  member of defendant 'BBB' organization, and plaintiff is not, so the defendant
  intentionally misclassified the consumer complaint against the plaintiff as a non-
  dues paying accredited member of defendant 'BBB'.


        38.   That the defendant 'BBB' rating system relies on an A+ through F
  letter-grade scale. The grades represent BBB's degree of confidence that
 the business is operating in a trustworthy manner and will make a good faith effort
 to resolve any customer concerns filed with the BBB, and plaintiff's actual A-plus
 rating is downgraded by the defendant 'BBB', simply because plaintiff is not a
 dues paying accredited member of defendant 'BBB', organization.


        39.   That the plaintiff business organization has never been the target of a
 legitimate consumer complaint opened by any of the official consumer complaint
 bureaus (Federal Trade Commission/FTC), local state or federal, and the defendant
 is a self-proclaimed policeman over consumer rights, which is engaged in a
 pattern and practice, of coercing legitimate business organizations like the
 plaintiff's into becoming dues paying accredited members of defendant non-profit,
 consumer-police organization.


        40.   That 'BUT FOR' the defendant's pattern and practice of conduct
 aimed at defaming plaintiff business organization, the plaintiff sales volume
                                          11
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 44 of 48 PageID #: 44



  would be significantly higher, had plaintiff not suffered harm, from defendant
  `BBB', unlawful/unconscionable business practices aimed solely at 'feathering
  their own nest', and not protecting consumers rights at all.


                              FIRST CAUSE OF ACTION
                                   DEFAMATION

        41. That here plaintiff incorporates by reference all facts, allegations and

  averments as set forth more fully above in paragraphs 1-40, as though fully set

  forth herein, and further states and alleges in support of First Cause of Action as

  follows:


        42.   That defendants erroneous, unfair, misclassified classifications of
  negative consumer reviews as published to defendant internet website, widely
  available to millions of consumers across the internet have deprived plaintiff from
  achieving their full sales potential.


        43. That defendants engaged in a pattern & practice to publish erroneous
  customer reviews across the internet, through defendant website, and other internet
  resources (google) wrongfully, intentionally and maliciously, defaming the
  plaintiff's hard-earned good business reputation, causing plaintiff to suffer harm to
  plaintiff's total sales volume, when potential consumers read the fictitious reviews
  wrongfully targeting the plaintiff business organization, rather then just targeting
  the delivery carrier (FedEx) for damage caused by shipping carrier in transit, and
  delayed delivery which is the responsibility of the delivery carrier (who consumer
                                            12
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 45 of 48 PageID #: 45



  selected) and not the plaintiff business.


              42. That the defendant acted with evil motive and intent, in disparaging
  and defaming the plaintiff business, which is not an accredited dues paying


 member of defendant self-appointed consumer police organization, as opposed to
 the delivery carrier (FedEx) who is a dues paying member of defendant
 organizations, with an erroneous 'A-plus' rating by the defendant.


        44.     That the defendant conduct is outrageous, and malicious in
 promoting discriminatory practices against non-accredited dues paying business
 organizations like the plaintiff.


        45.     That the defendant's animus against the plaintiff business
 organization, is willful or wanton deliberate disregard for plaintiff's 'good
 business' reputation.


        46.   WHEREFORE, plaintiff demands a Money Judgment against the
           defendant in the amount of Twenty Million Dollars, for actual &
           compensatory damages, and Twenty Million Dollars in punitive
           damages, together with court costs, and reasonable attorney fees, and a
           Further Order enjoining the defendant from maintaining unfair unjust
           consumer complaints which should be directed towards delivery carrier,
           together with a written Notice of correction to be addressed to the
           plaintiff notifying consumers of the unfair, erroneous unfavorable
           business rating score 'raising question' and damaging the plaintiff's hard
           earned Honest Business Reputation.
                                              13
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 46 of 48 PageID #: 46



                             SECOND CAUSE OF ACTION
                                      NEGLIGENCE


        47.     That here plaintiff incorporates by reference all facts, allegations and

  averments as set forth more fully above in paragraphs 1-47, as though fully set

  forth herein, and further states and alleges in support of Second Cause of Action

  as follows:


        48.     That defendant as a self-proclaimed consumer-police organization,
  established to protect consumer rights, owed the plaintiff a 'Duty', to carefully
  review and classify consumer complaints without regard to the business
 organization status as either an accredited dues paying member, or non-accredited
  dues paying member, and defendant 'Breached' their duty of care, when they
  erroneously targeted the plaintiff business organization for goods damaged in
 delivery, or delayed delivery, caused by a third-party delivery service (FedEx), as
 selected by the consumer.


        49.     That defendant's unconscionable business practices, are deliberate,
 and maliciously aimed at targeting the plaintiff, who is a non-dues paying
 accredited business entity.


        50. That defendant animus towards the plaintiff is willful and wanton,
 aimed at erroneously targeting the plaintiff business organization, while protecting
 the business reputation of the delivery carrier (FedEx), who is rightfully
                                             14
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 47 of 48 PageID #: 47



  responsible for damages to good caused in transit and delayed delivery, however
  shielded by the defendants because the delivery carrier is an accredited dues
  paying member of the defendant self-proclaimed police of consumer
  rights, with an erroneous 'A-plus rating', as erroneously scored by the defendant.




        51.    That defendant 'Breached' their duty of care to properly and
  adequately screen all negative reviews and defendants were negligent in
  performance of their duty owed the plaintiff, resulting in harm to the plaintiff's
  `good business reputation', and a loss of potential sales.


        52.   WHEREFORE, plaintiff demands a Money Judgment against
  the defendant in the amount of Twenty Million Dollars, for actual &
  compensatory damages, and Twenty Million Dollars in punitive damages, together
  with court costs, and reasonable attorney fees, and a Further Order enjoining the
  defendant from maintaining unfair unjust consumer complaints which should be
  directed towards delivery carrier, together with a written Notice of correction to be
  addressed to the plaintiff notifying consumers of the unfair, erroneous unfavorable
  business rating score 'raising question' and damaging the plaintiff's hard earned
  Honest Business Reputation.




  Jacob Kellner,
  Plaintiff pro se'


  Dated: September 23rd, 2020
  Amended
                                           15
Case 1:20-cv-04937-RPK-LB Document 1 Filed 10/14/20 Page 48 of 48 PageID #: 48



                                VERIFICATION


        That I Jacob Kellner, President/CEO, of plaintiff I&L Distributing Inc.,
 also d/b/a/: seatingmind.com/ officechairsatwork.com, do hereby state,
 declare, and verify, that all the facts and averments as set forth more fully
 in my complaint are true and correct to the Best of my Knowledge and
 belief and as to those facts or averments based upon information and
 belief, I believe them to be true and correct.
 I understand that any knowing, willful false statement could subject me to
 the pains and penalties of perjury.



 Jacob Kellner,
 President/CEO


                                                  Stamp
 Notary


 Dated:           /         /2020
